internal_revenue_service number release date index number ---------------------------- -------------------------------------- --------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-131992-16 date date legend parent subsidiary_corporation x date year --------------------------------------------------------------- ---------------------------------------------------------- ---------------------------------------------------------------- -------------------------- ------------------------------------------------------ company official ------------------------------------------------------------------ tax professional --------------------------------------------------------------------------------- dear ------------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for parent and its affiliated subsidiaries the parent group to make an election to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations the election for year additional information was submitted in correspondence dated date the material information submitted is summarized below parent is a holding_company that was formed to acquire all of the outstanding shares of corporation x prior to the acquisition corporation x was the common parent of a consolidated_group comprised of corporation x and its own subsidiaries the old plr-131992-16 group on date a transitory subsidiary of subsidiary a wholly-owned subsidiary of parent merged with and into corporation x with corporation x surviving the merger the merger terminating the old group following the merger corporation x became a wholly-owned subsidiary of subsidiary prior to year the parent group did not file a consolidated federal_income_tax return an election for the parent group to file a consolidated_income_tax_return with parent as the common parent for year was due on the last day prescribed by law including extensions of time for the filing of parent’s return but for various reasons a valid election ie the filing of the consolidated_return was not filed by the due_date of parent’s return after the due_date for the election it was discovered that the election had not been filed subsequently parent submitted under sec_301_9100-3 this request for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for year or any subsequent taxable_year parent has represented that it does not seek to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 sec_1_1502-75 of the income_tax regulations provides in part that an affiliated_group_of_corporations which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents in accordance with sec_1_1502-75 of the regulations to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for the filing of the common parent’s return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 a therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent to file the election provided parent shows it plr-131992-16 acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or to advise parent to make the election and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly provided that the parent group qualifies substantively to file a consolidated_return for the applicable_taxable_year we grant an extension of time under sec_301_9100-3 for sixty days from the date on this letter for parent to file the election parent group having filed a return as though a valid election was made must amend its previously filed return to attach a copy of this ruling letter to such return alternatively if parent group files its return electronically this requirement may be satisfied by attaching a statement to the return that provides the date on and the control number of this ruling letter date plr-131992-16 the above extension of time is conditioned on the parent group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the parent group’s tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved we express no opinion with respect to whether in fact the parent group qualifies substantively to file a consolidated_return in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by parent company official and tax professional accompanied by a penalty of perjury statement executed by an appropriate party however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply plr-131992-16 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________ ken cohen chief branch office of associate chief_counsel corporate cc
